              1      COOLEY LLP
                     TRAVIS LEBLANC (251097) (tleblanc@cooley.com)
              2      KYLE C. WONG (224021) (kwong@cooley.com)
                     JOSEPH D. MORNIN (307766) (jmornin@cooley.com)
              3      101 California Street, 5th floor
                     San Francisco, CA 94111-5800
              4      Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
              5
                     DANIEL J. GROOMS (D.C. Bar No. 219124) (admitted pro hac vice)
              6      (dgrooms@cooley.com)
                     1299 Pennsylvania Avenue, NW, Suite 700
              7      Washington, DC 20004-2400
                     Telephone: (202) 842-7800
              8      Facsimile: (202) 842-7899

              9      Attorneys for Plaintiffs
                     WHATSAPP INC. and FACEBOOK, INC.
            10
            11                                      UNITED STATES DISTRICT COURT

            12                                  NORTHERN DISTRICT OF CALIFORNIA

            13
            14       WHATSAPP INC., a Delaware corporation,         Case No. 3:19-cv-07123
                     and FACEBOOK, INC., a Delaware
            15       corporation,                                   [PROPOSED] ORDER GRANTING
                                                                    PLAINTIFFS’ ADMINISTRATIVE MOTION
            16                                                      TO RESCHEDULE CASE MANAGEMENT
                                      Plaintiffs,                   CONFERENCE UNDER LOCAL RULES 7-11
            17                                                      & 16-2(D)
                            v.
            18
                     NSO GROUP TECHNOLOGIES LIMITED                 Hon. Jacqueline S. Corley
            19       and Q CYBER TECHNOLOGIES LIMITED,

            20                        Defendants.

            21

            22

            23
            24

            25
            26

            27

            28
                                                                             [PROPOSED] ORDER GRANTING PLAINTIFFS’
  COOLEY LLP
ATTO RNEY S AT LAW                                              1                      MOTION TO RESCHEDULE CMC
 SAN FRA NCI S CO                                                                           CASE NO. 3:19-CV-07123
              1                                         [PROPOSED] ORDER

              2            Good cause appearing, the motion to reschedule the Case Management Conference currently

              3      schedule in this matter for January 30, 2020 at 3 p.m. is GRANTED. The Case Management

              4      Conference is rescheduled to _______________________________, 2020, at 1:30 p.m.

              5
              6            IT IS SO ORDERED.

              7
              8      Date: ___________________                ___________________________________________
              9                                               Hon. Jacqueline S. Corley

            10
            11

            12
            13
            14

            15
            16

            17

            18
            19

            20
            21

            22

            23
            24

            25
            26

            27

            28
                                                                              [PROPOSED] ORDER GRANTING PLAINTIFFS’
  COOLEY LLP
ATTO RNEY S AT LAW                                                2                     MOTION TO RESCHEDULE CMC
 SAN FRA NCI S CO                                                                            CASE NO. 3:19-CV-07123
